Citation Nr: 1625505	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a pterygium of the right eye. 

2. Entitlement to an initial rating greater than 10 percent for right shoulder degenerative joint disease, including entitlement to a separate compensable rating for a post-surgical scar. 

3. Entitlement to a rating greater than 10 percent for left shoulder degenerative joint disease. 

4. Entitlement to a rating greater than 10 percent for pseudofolliculitis barbae.

5. Entitlement to a rating greater than 10 percent for a keloid of the face. 

6. Entitlement to a compensable rating for keloids of the chest. 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Air Force, serving on active duty from March 1975 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The claim of entitlement to an increased rating for the right shoulder disability encompasses the issue of whether a separate compensable rating is warranted for a post-surgical scar, as raised in a February 2015 written statement by the Veteran. 

The Veteran was scheduled to testify at a hearing before the Board on March 5, 2015.  Notice of the hearing date, time, and location was sent to him in a January 2015 letter.  He did not appear for the hearing and has not provided a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

With regard to the service connection claim for a pterygium of the right eye, a VA examination was performed in May 2010.  However, no opinion was provided regarding the right eye; the opinion was limited to the left eye pterygium.  The service treatment records show that in September 1993, the Veteran sustained a corneal abrasion to the right eye when it was struck by a flying insect.  He reported severe pain, itching, and redness.  The Board finds that there is at least an indication that the Veteran's current right eye pterygium may be related to the in-service injury.  Accordingly, a medical opinion on this issue is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the evaluations of the Veteran's bilateral shoulder disabilities, PFB, and keloids, new VA examinations are warranted to assess the current severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015).  They were last examined in May 2010, which is over six years ago, and the Veteran has indicated that the examination reports did not adequately capture the true level of severity of these disabilities, or that they have worsened since last examined.  Moreover, the Veteran underwent right shoulder surgery at VA in October 2013, and a temporary total convalescent rating was assigned based on this surgery.  However, his right shoulder has not been re-examined by VA.  Further, in a February 2015 statement, the Veteran wrote that his left shoulder pain had extended down his arm with numbness, stiffness, and pain, and that he was soon to be scheduled for left shoulder surgery.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter inviting him to identify any additional treatment records or other evidence pertaining to the issues on appeal. 

2. Obtain any outstanding VA treatment records from the Fayetteville and Durham VA Medical Centers dated since March 2015. 

3. Then, obtain a medical nexus opinion regarding the Veteran's right eye pterygium.  Specifically, the examiner must opine whether it is at least as likely as not that the right eye pterygium was caused by the September 1993 right eye corneal abrasion during active service when the Veteran's eye was struck by an insect.  The claims file must be made available to the examiner for review. 

A complete explanation must be provided in support of the conclusion reached. 

4. Obtain VA examinations assessing the current severity of the Veteran's (1) bilateral shoulder disabilities, including examination of the right shoulder surgical scar (2) pseudofolliculitis barbae, and (3) keloids of the face and chest. 

5. Finally, after completing any other development that may be indicated, readjudicate the claims, including entitlement to a separate rating for the right shoulder surgical scar.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




